      Case: 1:18-cr-00708-CAB Doc #: 77 Filed: 12/23/19 1 of 2. PageID #: 670




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                         )   CASE NO. 1:18CR708
                                                  )
                       Plaintiff,                 )   JUDGE: CHRISTOPHER BOYKO
                                                  )
       vs.                                        )
                                                  )
KENNETH TYSON,                                    )   DEFENDANT’S MOTION TO FILE
                                                  )   MOTION UNDER SEAL
                       Defendants.                )

       Defendant Kenneth Tyson, through counsel, hereby moves the Court for an order allowing

him to file a motion for grand jury transcripts under seal. Defendant respectfully requests that he

be permitted to file the motion under seal for two reasons: first, in an abundance of caution, given

the government’s track record of objecting to motions not being filed under seal; and second, the

motion will have as attachments various exhibits that remain under seal. Counsel will serve the

government with a copy of its motion upon filing.

                                              Respectfully submitted,

                                              /s/ Chris N. Georgalis
                                              Christos N. Georgalis (OH: 0079433)
                                              Edward Fadel (OH:0085351)
                                              Flannery  Georgalis, LLC
                                              1375 E. 9th St., 30th Floor
                                              Cleveland, OH 44114
                                              Telephone: (216) 367-2095
                                              Email: chris@flannerygeorgalis.com

                                              Attorney for Defendant Kenneth Tyson
      Case: 1:18-cr-00708-CAB Doc #: 77 Filed: 12/23/19 2 of 2. PageID #: 671



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

All other parties will be served by regular U.S. Mail. Parties may access this filing through the

Court’s system.

                                                       /s/ Chris Georgalis
                                                       Chris Georgalis

                                                       Attorney for Defendant Kenneth Tyson




                                                  2
